Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 02/16/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Drawings

	The drawings are objected to as they are a series of indistinct blank boxes devoid of labels.  Such labels would facilitate an understanding of the invention without undue searching of the specification.  The present drawings do not immediately convey any information and should be amended so that one looking at the drawings may quickly determine what elements they are looking at. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term “repeated regularly” in claim 1 is a relative term which renders the claim indefinite. The term “regularly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner suggests removing the term regularly in order to overcome this rejection. Appropriate correction is required. 

	Claim 5 is rejected for a similar reason. 

	All dependent claims of these claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of
matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions
and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental observation or a mental process without significantly more. The claims recite “determining a profile of individual inclination towards motion sickness…”, “predicting individual effectiveness of the countermeasures”, “evaluating actual effectiveness of the predicted countermeasures”  and “where step (a) is repeated regularly”  which recognizing a travelling condition of a vehicle and a passenger state at a certain frequency interval over a set time. 
Step 1: These claims is directed to a method and the system for performing the methods.
Step 2A, Prong One: 
The limitations of determining a sickness profile of a user at a certain sampling rate is a process that, predicting effectiveness and evaluating the effectiveness are under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a vehicle” or “a processor and memory” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “vehicle, processor, and memory” language, recognizing a sickness condition of a passenger can easily be done by a user sitting in a vehicle, and repeating the process can simply be performed by a user noticing the condition of a themselves or other passengers in a vehicle, or in a more detailed example recording information given a time frame, such as every minute with the aid of pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, these claims recite an abstract idea. 
Step 2A, Prong Two:
This judicial exception is not integrated into a practical application because the claims recite additional elements: “and results from step (c) are fed into a self-learning system in order to obtain an improved statement on the actual effectiveness” and “data and results of other passengers are also fed into the self-learning system” and “habituation effects are taken into account” and “further vehicle settings are also fed into the self-learning system for consideration”. Additionally, habituation, and vehicle settings are recited at a high level of generality (i.e., as a general means of applying instructions for a system), and amounts to mere “apply it”, which is not considered enough for a practical application. Similarly, in the repeating step, the self learning model is recited at an apply it level as it contains no details of the self learning module. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
	Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The specification does not provide any indication that the various units are anything other than a generic, off-the-shelf computer component as described in the specification page 3. For example, the steps of acquiring various data and sending the information to a controller have been found by the courts to be well-understood, routine, and conventional as seen in MPEP 2106.05(d)(II) recited here “ Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));” Also, the steps of applying the process using a processor and a memory have been held by the courts as a form of a mere instructions to apply an exception, as recited in the MPEP 2106.05(f) as recited here “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  For the reasons seen above, the claims are ineligible. 

The dependent claims, 2-4 contain limitations that are directed toward data types and would be considered apply it level limitations as well under both step 2A prong 2 and step 2b and are insufficient to be considered a practical application or significantly more than the abstract idea. 
Claims 5-8 are rejected as corresponding in scope to claims 1-4. 

Examiner suggests more emphasis on how the self-learning system is being used to control the vehicle, as opposed to just receiving information, be included in order to overcome the current 101 rejection. 


Claim Rejections - 35 USC § 102

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



	Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wan et al. (US Pre-Granted Publication No. US 2020/0114929 A1 hereinafter “Wan”).

	Regarding claim 1 Wan discloses:

	A method for avoiding or mitigating motion sickness in a vehicle, comprising: (a) determining a profile of individual inclination towards motion sickness; (Wan [0057] wherein the model for motion sickness is based on a personalized model or threshold) (b) predicting individual effectiveness of countermeasures based on typing using the profile of step (a); (Wan [0057] [0064-0065] wherein the means for addressing motion sickness are based on the profile of the user and suggestions are made for most effective countermeasures) (c) evaluating actual effectiveness of the predicted countermeasures after their implementation when travelling in the vehicle; (Wan [0071] [0075] fig. 3 element 345-350 wherein the motion sickness response determines the best way to counter the sickness, and sickness likelihood is constantly determined and referenced during operation) where step (a) is repeated regularly and all data (Wan [0075] wherein the steps of determining motion sickness is constantly monitored) and results from step (c) are fed into a self-learning system in order to obtain an improved statement on the actual effectiveness of countermeasures taken (Wan [0060] wherein the information from the user and vehicle motion is used in a machine learning formula to determine sickness) and to carry out a selection of effective countermeasures based on them. (Wan [0055] wherein motion sickness mitigation is applied). 

	Regarding claim 2 Wan discloses all of the limitations of claim 1 and Wan further discloses:

	The method according to Claim 1, wherein data and results of other passengers are also fed into the self-learning system.  (Wan [0007] [0038] wherein the sickness information of other riders are also used to determine a user sickness).

	Regarding claim 3 Wan discloses all of the limitations of claim 1 and further discloses:

	The method according to Claim 1, wherein habituation effects are taken into account.  (Wan [0038] wherein history of sickness of the rider is used in the system to help predict if the user will be sick on a current trip).

	Regarding claim 4 Wan discloses all of the limitations of claim 1 and Wan further discloses:

	The method according to Claim 1, wherein further vehicle settings are also fed into the self-learning system for consideration during the analysis. (Wan [0058-0060] wherein the environment and vehicle dynamics are also fed into the machine learning to determine a motion sickness).

	Regarding claim 5 Wan discloses:
	
	A system for avoiding or mitigating motion sickness in a vehicle, comprising: a processor (Wan [0037]) and memory, (Wan [0043]) wherein the processor is configured to: (a) determine a profile of individual inclination towards motion sickness; (Wan [0057] wherein the model for motion sickness is based on a personalized model or threshold) (b) predict individual effectiveness of countermeasures based on typing using the profile of step (a); (Wan [0057] [0064-0065] wherein the means for addressing motion sickness are based on the profile of the user and suggestions are made for most effective countermeasures) (c) evaluate actual effectiveness of the predicted countermeasures after their implementation when travelling in the vehicle; (Wan [0071] [0075] fig. 3 element 345-350 wherein the motion sickness response determines the best way to counter the sickness, and sickness likelihood is constantly determined and referenced during operation) where step (a) is repeated regularly (Wan [0075] wherein the steps of determining motion sickness is constantly monitored) and all data and results from step (c) are fed into a self-learning system in order to obtain an improved statement on the actual effectiveness of countermeasures taken (Wan [0060] wherein the information from the user and vehicle motion is used in a machine learning formula to determine sickness) and to carry out a selection of effective countermeasures based on them.  (Wan [0055] wherein motion sickness mitigation is applied).

	Regarding claim 6 Wan discloses all of the limitations of claim 5 and further discloses:

	The system according to Claim 5, wherein data and results of other passengers are also fed into the self-learning system.  (Wan [0007] [0038] wherein the sickness information of other riders are also used to determine a user sickness).

	Regarding claim 7 Wan discloses all of the limitations of claim 7 and further discloses:

	The system according to Claim 5, wherein habituation effects are taken into account.  (Wan [0038] wherein history of sickness of the rider is used in the system to help predict if the user will be sick on a current trip).

	Regarding claim 8 Wan discloses all of the limitations of claim 5 and further discloses:

	The system according to Claim 5, wherein further vehicle settings are also fed into the self-learning system for consideration during the analysis. (Wan [0058-0060] wherein the environment and vehicle dynamics are also fed into the machine learning to determine a motion sickness).

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
US 20180370461 A1 discloses a system for determining and reducing motion sickness
US 20190047498 A1 discloses a display for a motion sickness prevention device and various other aspects to address the sickness
US 20190133511 A1 discloses an occupant motion sickness sensing device with machine learning systems 
US 20200406899 A1 discloses predicting countermeasures for a motion sickness device 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339. The examiner can normally be reached Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664